


110 HR 3477 IH: Safe Toys for Kids

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3477
		IN THE HOUSE OF REPRESENTATIVES
		
			September 5, 2007
			Mr. Ferguson (for
			 himself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to require
		  third-party verification of compliance of children’s products with consumer
		  product safety standards promulgated by the Consumer Product Safety Commission,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Toys for Kids
			 Act.
		2.PurposeThe purpose of this Act and the amendments
			 made by this Act is to prevent the introduction of dangerous toys and other
			 products used by children into the marketplace by requiring independent
			 third-party testing and certification that toys and other products intended for
			 use by children comply with consumer product safety standards and rules before
			 they enter the interstate stream of commerce.
		3.Certification of
			 compliance of children’s products with consumer product safety rules
			(a)Expansion of
			 Certification Requirement To Include Certification for Compliance With All
			 Consumer Product Safety Rules Promulgated Under Acts Administered by the
			 Consumer Product Safety CommissionSubsection (a) of section 14
			 of the Consumer Product Safety Act (15 U.S.C. 2063) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (5);
				(2)in paragraph
			 (1)—
					(A)by striking
			 Every manufacturer and inserting Except as provided in
			 paragraph (2),; and
					(B)by designating the
			 second and third sentences as paragraphs (3) and (4), respectively, and
			 indenting the margin of such paragraphs, as so designated, 2 ems from the left
			 margin;
					(3)by
			 inserting after paragraph (1) the following:
					
						(2)Every manufacturer
				of a children’s product (and the private labeler of such product if it bears a
				private label) which is subject to a consumer product safety standard under
				this Act or a rule under this or any other Act administered by the Commission
				declaring a consumer product a banned hazardous product shall issue a
				certificate which shall certify that such product conforms to such consumer
				product safety standard or is not a banned hazardous product under such rule,
				and shall specify such consumer product safety standard or such
				rule.
						;
				(4)in paragraph (3),
			 as redesignated by paragraph (2)(B), by striking Such certificate
			 shall and inserting A certificate required under this subsection
			 shall; and
				(5)in paragraph (5),
			 as redesignated by paragraph (1)—
					(A)by striking
			 required by paragraph (1) of this subsection and inserting
			 required by paragraph (1) or (2) (as the case may be);
			 and
					(B)by striking
			 requirement under paragraph (1) and inserting requirement
			 under paragraph (1) or (2) (as the case may be).
					(b)Third-Party
			 Certification RequiredSubsection 14(b) of the Consumer Product
			 Safety Act (15 U.S.C. 2063(b)) is amended—
				(1)by striking
			 The Commission may and inserting (1) The Commission
			 may;
				(2)by designating the
			 second sentence as paragraph (2) and indenting the margin of such paragraph, as
			 so designated, 2 ems from the left margin;
				(3)in paragraph (2),
			 as so designated, by striking Any test or and inserting
			 Except as provided in paragraph (3), any test or; and
				(4)by
			 adding at the end the following:
					
						(3)In the case of a
				children’s product, any test or testing program on the basis of which a
				certificate is issued under subsection (a)(2) shall be conducted by a
				nongovernmental independent third party qualified to perform such tests or
				testing
				programs.
						.
				(c)Definition of
			 Children’s Products and Independent Third PartySection 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063) is amended by adding at the end
			 the following:
				
					(d)DefinitionsIn
				this section:
						(1)Children’s
				productThe term children’s product means a toy or
				other article intended for use by a child under 60 months of age that is
				introduced into the interstate stream of commerce. In determining whether a toy
				or article is intended for use by a child under 60 months of age, the following
				factors shall be considered:
							(A)A statement by a
				manufacturer about the intended use of such toy or article, including a label
				on such toy or article, if such statement is reasonable.
							(B)The context and
				manner of the advertising, promotion, and marketing associated with the toy or
				article.
							(C)Whether the toy or
				article is commonly recognized by consumers as being intended for use by a
				child under 60 months of age.
							(D)The Age
				Determination Guideline issued by the Consumer Product Safety Commission in
				September 2002 and any subsequent version of such Guideline.
							(2)Independent
				third partyThe term independent third party, with
				respect to a testing entity, means an independent testing entity that is
				physically separate from any manufacturer or private labeler whose product will
				be tested by such entity, and is not owned, managed, controlled, or directed by
				such manufacturer or private
				labeler.
						.
			(d)Label and
			 CertificationNot later than 180 days after the date of the
			 enactment of this Act, the Consumer Product Safety Commission shall prescribe a
			 rule in accordance with subsection (c) of section 14 of the Consumer Product
			 Safety Act (15 U.S.C. 2063) for children’s products described in subsection
			 (d)(1) of such section, as added by subsection (c) of this section.
			4.Prohibition on
			 imports of children’s products without third-party testing
			 certificationSection 17(a) of
			 the Consumer Product Safety Act (15 U.S.C. 2066) is amended—
			(1)in paragraph (4),
			 by striking or at the end;
			(2)in
			 paragraph (5), by striking the period at the end and inserting a semicolon and
			 or; and
			(3)by adding at the
			 end the following:
				
					(6)is a children’s
				product, as that term is defined in section 14(d), that is not accompanied by a
				certificate from a third-party verification entity required by section
				14(a)(2).
					.
			
